DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 6/8/2022 has been entered. Claims 1-16 and 25-28 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it uses the form and legal phraseology of the patent claims.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form. The language should be clear and concise. In addition, the form and legal phraseology often used in patent claims should be avoided.

Claim Objections
Claims 1-16 and 25-28 are objected to because of the following informalities:  
Regarding claims 1, 10 and 25, the newly added wherein clause appears to be grammatically incorrect. For example, the commas of “or,” and “and,” should be removed because there should not be a comma immediately after a conjunction.  Also, it is confusing for the wherein clause to have a list of three limitations where some are “or” together while others are “and” together.  Examiner suggests adding the word “wherein” in front of “the interference-cancellation assistance information…”
Regarding claims 2, 4, and 11, the commas of “or,” and “and,” should be removed because there should not be a comma immediately after a conjunction.  
Regarding claims 3, 8, 12 and 16, these dependent claims are grammatically incorrect. Numerous conjunctions added in the middle of the list of limitations have made the scope very confusing. Examiner notes that a list of elements should only have the conjunction before the last element. Also, the commas of “and/or,” should be removed because there should not be a comma immediately after a conjunction.  
Regarding claims 1, 6, 9 and 25, each of these claims recites only one possibility of a conditional.  Because there is a possibility that the condition is not met, the claims may be interpreted as not having to perform the condition.  For example, the conditional phrases “in case that” and “in a case” does not require the corresponding limitation to occur in a future time. Examiner suggests changing the phrase to “when” so the limitation must occur at a future time.
Regarding claim 26, dependent claim 26 appears to be a device claim but it depends from method claim 10. Because of the dependency and mixing of statutory classes, it is confusing regarding the scope and whether the dependent claim further properly narrows the independent method claim.  Examiner suggests explicitly reciting the features of claim 10 in claim 26 such that claim 26 is clearly a device claim.
Regarding claims 27 and 28, dependent claims 27 and 28 appears to be CRM claims but they depend from method claim 1 or 10. Because of the dependency and mixing of statutory classes, it is confusing regarding the scope and whether these claims further properly narrows the independent method claims.  Examiner suggests explicitly reciting the features of claim 1 in claim 27 and claim 10 in claim 28 such that claims 27 and 28 are clearly CRM claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9-12 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0230286 (hereinafter Feuersaenger) in view of US 2016/0338107 (hereinafter Zeng).
Regarding claims 1, 25 and 27, Feuersaenger teaches a user terminal / medium/ an interference processing method applied to a user terminal, the method comprising: sending interference-cancellation assistance information to a network-side device (FIG. 16, S1602; [0100]-[0102][0109][0203]: details IDC interference indication message); receiving interference-cancellation configuration information sent by the network-side device according to the interference-cancellation assistance information (FIG. 16, S1604; [0113][0136][0210]: details active/deactive pattern), wherein, the interference-cancellation configuration information comprises at least one of configuration information for stopping uplink transmission or configuration information for stopping downlink reception ([0136]: details mobile terminal receives an activation/deactivation pattern for the one of the first or second cell for which the IDC interference indication is reported, the activation/deactivation pattern indicating an off-duration and an offset specifying a time period during which communication via the one of the first or second cell is to be deactivated); and in case that interference occurs, performing an interference processing behavior according to the interference-cancellation configuration information ([0207]: details the main idea that the mobile terminal utilizes a received activation/deactivation pattern for avoiding in-device coexistence interference on affected carriers), wherein the interference processing behavior comprises at least one of stopping uplink transmission or stopping downlink reception ([0136]: details mobile terminal receives an activation/deactivation pattern for the one of the first or second cell for which the IDC interference indication is reported, the activation/deactivation pattern indicating an off-duration and an offset specifying a time period during which communication via the one of the first or second cell is to be deactivated… The mobile terminal thereafter deactivates and reactivates the one or the first or second cell at the determined first and second subframe, respectively, for avoiding IDC interference).  
Feuersaenger does not explicitly teach wherein the configuration information for stopping uplink transmission comprises at least one of: space-domain information for stopping uplink transmission or indication information of an uplink channel of which uplink transmission is stopped; or, the configuration information for stopping downlink reception comprises at least one of: space-domain information for stopping downlink reception or indication information of a downlink channel of which downlink reception is stopped; and, the interference-cancellation assistance information comprises space-domain assistance information.
However, Zeng teaches wherein the configuration information for stopping uplink transmission comprises at least one of: space-domain information for stopping uplink transmission or indication information of an uplink channel of which uplink transmission is stopped ([0170]: details stop the uplink data transmission at the specified location of the unlicensed carrier, as space-domain information); or, the configuration information for stopping downlink reception comprises at least one of: space-domain information for stopping downlink reception or indication information of a downlink channel of which downlink reception is stopped; and, the interference-cancellation assistance information comprises space-domain assistance information ([0170]: details according to the another avoidance rule, as space-domain assistance information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuersaenger to incorporate the teachings of Zeng and include wherein the configuration information for stopping uplink transmission comprises at least one of: space-domain information for stopping uplink transmission or indication information of an uplink channel of which uplink transmission is stopped; or, the configuration information for stopping downlink reception comprises at least one of: space-domain information for stopping downlink reception or indication information of a downlink channel of which downlink reception is stopped; and, the interference-cancellation assistance information comprises space-domain assistance information of Zeng with Feuersaenger.  Doing so would improve transmission efficiency (Zeng, at paragraph [0081]).

Regarding claims 10, 26 and 28, Feuersaenger teaches a network-side device / medium / an interference processing method applied to a network-side device, the method comprising: receiving interference-cancellation assistance information sent by a user terminal (FIG. 16, S1602; [0100]-[0102][0109][0203]: details IDC interference indication message); and sending interference-cancellation configuration information to the user terminal according to the interference-cancellation assistance information (FIG. 16, S1603; [0113][0136][0210]: details active/deactive pattern), wherein, the interference-cancellation configuration information comprises at least one of configuration information for stopping uplink transmission or configuration information for stopping downlink reception ([0136]: details mobile terminal receives an activation/deactivation pattern for the one of the first or second cell for which the IDC interference indication is reported, the activation/deactivation pattern indicating an off-duration and an offset specifying a time period during which communication via the one of the first or second cell is to be deactivated). 
Feuersaenger does not explicitly teach wherein the configuration information for stopping uplink transmission comprises at least one of: space-domain information for stopping uplink transmission or indication information of an uplink channel of which uplink transmission is stopped; or, the configuration information for stopping downlink reception comprises at least one of: space-domain information for stopping downlink reception or indication information of a downlink channel of which downlink reception is stopped; and, the interference-cancellation assistance information comprises space-domain assistance information.
However, Zeng teaches wherein the configuration information for stopping uplink transmission comprises at least one of: space-domain information for stopping uplink transmission or indication information of an uplink channel of which uplink transmission is stopped ([0170]: details stop the uplink data transmission at the specified location of the unlicensed carrier, as space-domain information); or, the configuration information for stopping downlink reception comprises at least one of: space-domain information for stopping downlink reception or indication information of a downlink channel of which downlink reception is stopped; and, the interference-cancellation assistance information comprises space-domain assistance information ([0170]: details according to the another avoidance rule, as space-domain assistance information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuersaenger to incorporate the teachings of Zeng and include wherein the configuration information for stopping uplink transmission comprises at least one of: space-domain information for stopping uplink transmission or indication information of an uplink channel of which uplink transmission is stopped; or, the configuration information for stopping downlink reception comprises at least one of: space-domain information for stopping downlink reception or indication information of a downlink channel of which downlink reception is stopped; and, the interference-cancellation assistance information comprises space-domain assistance information of Zeng with Feuersaenger.  Doing so would improve transmission efficiency (Zeng, at paragraph [0081]).

Regarding claims 2 and 11, Feuersaenger teaches wherein, the configuration information for stopping uplink transmission further comprises at least one of following: time-domain information for stopping uplink transmission or frequency-domain information for stopping uplink transmission; or the configuration information for stopping downlink reception further comprises at least one of following: time-domain information for stopping downlink reception or frequency-domain information for stopping downlink reception ([0212][0213]: details activation/deactivation pattern includes an off-duration, on-duration and offset specify a time period… an alignment… ID(s) of cell(s) indicating respective carrier(s) aggregated by the mobile terminal).

Regarding claims 3 and 12, Feuersaenger teaches wherein, the time-domain information for stopping uplink transmission comprises at least one of following: a slot identifier, a subframe identifier, a System Frame Number (SFN) identifier, or bitmap information, and each bit of the bitmap information in the time-domain information for stopping uplink transmission corresponds to a time-domain index, and the time-domain index comprises at least one of a slot identifier, subframe identifier, or an SFN identifier; and/or the time-domain information for stopping downlink reception comprises at least one of following: a slot identifier, a subframe identifier, an SFN identifier, or bitmap information, and each bit of the bitmap information in the time-domain information for stopping downlink reception corresponds to a time-domain index, and the time-domain index comprises at least one of a slot identifier, a subframe identifier, or an SFN identifier; and/or the frequency-domain information for stopping uplink transmission comprises at least one of a frequency identifier, a bandwidth range, a Bandwidth Part (BWP) identifier, a cell identifier, or a cell group identifier; the frequency-domain information for stopping downlink reception comprises at least one of a frequency identifier, a bandwidth range, a BWP identifier, a cell identifier, or a cell group identifier; and/or the space-domain information for stopping uplink transmission comprises at least one of following: a beam identifier, a beam pair identifier, a Synchronization Signal Block (SSB) identifier, a Channel State Information Reference Signal (CSI- RS) identifier, or a Quasi Co-Location (QCL) identifier; and/or the space-domain information for stopping downlink reception comprises at least one of a beam identifier, a beam pair identifier, an SSB identifier, a CSI-RS identifier, or a QCL identifier; and/or the uplink channel of which uplink transmission is stopped comprises at least one of a Physical Uplink Control Channel (PUCCH), a Physical Uplink Shared Channel (PUSCH), a Physical Random Access Channel (PRACH), and a Sounding Reference Signal (SRS) channel; the downlink channel of which downlink reception is stopped comprises at least one of a Physical Downlink Control Channel (PDCCH), a Physical Downlink Shared Channel (PDSCH), or a Physical Broadcast Channel (PBCH) ([0213]: details the activation/deactivation pattern includes ID(s) of cell(s) indicating respective carrier(s) aggregated by the mobile terminal, as a cell identifier).  

Regarding claim 9, Feuersaenger teaches wherein, sending the interference-cancellation assistance information to the network-side device (FIG. 16, S1602; [0100]-[0102][0109][0203]: details IDC interference indication message), comprises: in a case that the interference-cancellation assistance information is changed, sending the interference-cancellation assistance information to the network-side device (Because there is a possibility of the condition not being met, the limitation has no patentable weight). 

Claims 4-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feuersaenger in view of Zeng, further in view of EP 2 887 740 (hereinafter LG).
Regarding claim 4, Feuersaenger does not explicitly teach wherein before sending the interference-cancellation assistance information to the network-side device, the method further comprises receiving report configuration information, sent by the network-side device, of interference-cancellation assistance information; and sending the interference-cancellation assistance information to the network-side device comprises sending the interference-cancellation assistance information to the network-side device according to the report configuration information.  
LG teaches wherein before sending the interference-cancellation assistance information to the network-side device, the method further comprises receiving report configuration information, sent by the network-side device, of interference-cancellation assistance information; and, sending the interference-cancellation assistance information to the network- side device comprises sending the interference-cancellation assistance information to the network-side device according to the report configuration information (FIG. 14, S1410, S1422; [0196]: details UE send IDC indication after receiving IDC indication configuration with prohibit timer set value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuersaenger to incorporate the teachings of LG and include wherein before sending the interference-cancellation assistance information to the network-side device, the method further comprises receiving report configuration information, sent by the network-side device, of interference-cancellation assistance information; and, sending the interference-cancellation assistance information to the network-side device comprises sending the interference-cancellation assistance information to the network-side device according to the report configuration information of LG with Feuersaenger.  Doing so would efficiently provide configuration information optimized to the UE (LG, at paragraph [0016]).

Regarding claim 13, Feuersaenger does not explicitly teach wherein before receiving the interference-cancellation assistance information sent by the user terminal, the method further comprising: sending report configuration information of the interference-cancellation assistance information to the user terminal.  
LG teaches wherein before receiving the interference-cancellation assistance information sent by the user terminal, the method further comprising: sending report configuration information of the interference-cancellation assistance information to the user terminal (FIG. 14, S1410, S1422; [0196]: details UE send IDC indication after receiving IDC indication configuration with prohibit timer set value).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuersaenger to incorporate the teachings of LG and include wherein before receiving the interference-cancellation assistance information sent by the user terminal, the method further comprising: sending report configuration information of the interference-cancellation assistance information to the user terminal of LG with Feuersaenger.  Doing so would efficiently provide configuration information optimized to the UE (LG, at paragraph [0016]).

Regarding claims 5 and 14, Feuersaenger does not explicitly teach wherein the report configuration information comprises at least one of following: configuration information of a report prohibition timer of the interference-cancellation assistance information, or configuration information about whether the user terminal is allowed to report the interference-cancellation assistance information.  
LG teaches wherein the report configuration information comprises at least one of following: configuration information of a report prohibition timer of the interference-cancellation assistance information, or configuration information about whether the user terminal is allowed to report the interference-cancellation assistance information (FIG. 14, S1410, S1422; [0196]: details UE send IDC indication after receiving IDC indication configuration with prohibit timer set value).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuersaenger to incorporate the teachings of LG and include wherein the report configuration information comprises at least one of following: configuration information of a report prohibition timer of the interference-cancellation assistance information, or configuration information about whether the user terminal is allowed to report the interference-cancellation assistance information of LG with Feuersaenger.  Doing so would efficiently provide configuration information optimized to the UE (LG, at paragraph [0016]).

Regarding claim 6, Feuersaenger does not explicitly teach wherein, in a case that the report configuration information comprises the configuration information of the report prohibition timer of the interference-cancellation assistance information, and after sending the interference-cancellation assistance information to the network-side device according to the report configuration information, the method further comprises: starting or restarting the report prohibition timer, wherein the user terminal is prohibited from reporting the interference-cancellation assistance information during a running period of the timer.  
However, LG teaches wherein, in a case that the report configuration information comprises the configuration information of the report prohibition timer of the interference-cancellation assistance information, and after sending the interference-cancellation assistance information to the network-side device according to the report configuration information (Because there is a possibility of the condition not being met, the limitation has no patentable weight), the method further comprises: starting or restarting the report prohibition timer (FIG. 14: details prohibit timer start; prohibit timer expiry/restart), wherein the user terminal is prohibited from reporting the interference-cancellation assistance information during a running period of the timer (FIG. 14: details prohibit duration time, as prohibited from reporting).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feuersaenger to incorporate the teachings of LG and include wherein, in a case that the report configuration information comprises the configuration information of the report prohibition timer of the interference-cancellation assistance information, and after sending the interference-cancellation assistance information to the network-side device according to the report configuration information, the method further comprises: starting or restarting the report prohibition timer, wherein the user terminal is prohibited from reporting the interference-cancellation assistance information during a running period of the timer of LG with Feuersaenger.  Doing so would efficiently provide configuration information optimized to the UE (LG, at paragraph [0016]).

Regarding claims 7 and 15, Feuersaenger teaches wherein the interference-cancellation assistance information sent to the network-side device further comprises at least one of following: time-domain assistance information, frequency-domain assistance information, or indication information of an interfered radio technology ([0209]: details IDC interference indication includes a desired time division multiplex pattern indicating a periodicity of the TDM pattern and a scheduling period or an unscheduled period, as time-domain assistance information).  

Regarding claims 8 and 16, Feuersaenger teaches wherein, the time-domain assistance information comprises at least one of following: frequency-domain information on which the time-domain assistance information acts, space-domain information on which the time-domain assistance information acts, configuration information of downlink discontinuous reception, bitmap information of downlink reception, configuration information of uplink discontinuous transmission, or bitmap information of uplink transmission; and/or the frequency-domain assistance information comprises at least one of following: frequency-domain identifier information of an interfered frequency or frequency-domain identifier information of an interference source; and/or the space-domain assistance information comprises at least one of following: space-domain identifier information of an interfered frequency or space-domain identifier information of an interference source; and/or the interfered radio technology comprises at least one of a second generation (2G) technology, a third generation (3G) technology, a fourth generation (4G) technology, and a fifth generation (5G) technology ([0209]: details IDC interference indication includes a desired time division multiplex pattern indicating a periodicity of the TDM pattern and a scheduling period or an unscheduled period, as configuration information). 

Response to Arguments
Applicant's arguments for the objections filed 6/8/2022 have been fully considered but they are not persuasive. 
Regarding the objection to the abstract, it is merely one sentence using the same phraseology as a claim. The abstract should be in narrative form. 
Regarding claims 3, 8, 12 and 16, these dependent claims are grammatically incorrect. Numerous conjunctions added in the middle of the list of limitations have made the scope very confusing. Examiner notes that a list of elements should only have the conjunction before the last element. 
Regarding claims 6 and 9, “in a case that” is the same type of conditional language as the word “if”, Examiner suggests replace it with “when” to clearly recite that the condition will occur in the future. 
Regarding dependent claims 26-28, Applicant argues that claims 26-28 are proper product claims.  Examiner respectfully disagrees. The base claims for these alleged dependent claims are method claims so claims 26-28 should also be construed as method claims.  However, Applicant alleges that these claims are product claims.  As a result, the scope is unclear as to whether these claims are method claims or product claims. It is confusing how a method claim can also be a product claim.  It is improper for attempting to embrace two statutory classes within a single claim.  Furthermore, these claims as drafted are not proper dependent claims because they do not further limit the method steps of their base claim. In other words, the steps performed by the methods of claims 1 and 10 are not further limited by these claims because there are no limitations that further limit the steps of their base claims. Examiner suggests explicitly reciting the features of their base claims to remove the confusion with respect to the dependency.
Applicant’s arguments with respect to the rejections of claims 1-16 and 25-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K./Patent Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415